Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
						DETAILED ACTION
2.     All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
The amendments overcome 101 and 112 (a) Written Description rejections in prior office action. The amended claims are directed to the method for determining a risk of pulmonary fibrosis via a disclosed mutant S100A13 polynucleotide (i.e. deletion c.238-241delATTG) to the wild-type S100A13 polynucleotide sequence of SEQ ID NO: 13, thus, the amendments overcome 112 (a) Scope of enablement rejection in prior office action.
The remarks mailed on 12/27/2021, asserts that “The Applicant previously elected with traverse a first species "polynucleotide mutant" for detection and a second species "a functional S100A3 protein" as a treatment agent. The requirement was traversed because no serious examination burden would be imposed by examination of the withdrawn claims.” 
With regard to the argument to rejoin (a) polynucleotide mutant with (b) protein mutant (see the restriction requirement in the office action mailed on 06/26/2021), the argument is reviewed and fully considered found persuasive, thus, the species are rejoined. In this regard, previously withdrawn claims 5-7, and 11-12 are rejoined. 

Claims 1-12, and 14-19 are pending in the application; and they are under the examination.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Rejections - 35 USC § 112 (b) (Indefiniteness)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-12, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite ‘identifying a subject at increased risk of fibrosis when said mutant S100A13 polynucleotide or said mutant S100A13 protein is detected”.
Claim 8 recites “identifying a subject at increased risk of fibrosis when said mutant S100A3 polynucleotide or said mutant S100A3 protein is detected”.
Claim 18, recites “wherein said treating comprises administering into a subject's circulatory system a drug or other agent that compensates for a loss of function of the mutant S100A13 protein”.
The recitation as “a subject” in claims 1, 8 and 18 are confusing because it is unclear if the claim refers to the subject recited in the method step as a result of the detecting step or another subject. It appears that the claims were amended without doing a complete amendment of the other steps embedded in the claims.  
With regard to the recitation of “fibrosis” in claims 1 and 8, it is unclear how a broader scope of “fibrosis” as set forth in the body of the claim can refer to the limited scope of the newly amended language “pulmonary fibrosis” as set forth in the preamble of the claim.  
With regard to claims 8-9, the recitations as “… sequence described by SEQ ID NO: …” is confusing. For example, claim 8 recites “a mutant S00A13 protein that has one or more mutations to the wild-type protein sequence described by SEQ ID NO: 2”. It is unclear whether specific particular characteristics, e.g., specific mutations, are required or not required to ‘describe’ the wild-type S00A13 protein sequence by a SEQ ID NO: 2. The metes and bounds as to the “describe” in reference to “one or more mutations” is not defined by the as-filed application.
Claim 8 recites “a mutation 229C>T (substitution of C at nucleotide 312 of SEQ ID NO: 3 with T)”, this recitation is confusing because it is unclear the mutation is at the position 229 or 312 on SEQ ID NO:3. 
Claims 15-18 recites the limitation "said treating" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 112 (a) 
Necessitated by the amendments
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 112 (a) Enablement
6.	Claims 1-12 and14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They 
The nature of the invention and the breadth of the claims:
Claim 1 is independent claim. Claim 1 is directed to a method for determining a risk of pulmonary fibrosis in a human subject that comprises detecting in a biological sample from the subject: a mutant S100A13 polynucleotide (i.e. a mutation deleting nucleotides 1011-1014 of SEQ ID NO: 13 and is designated c.238-241delATTG) OR  a mutant S100A13 protein (i.e. a frameshift mutation to the wild-type S100A13 amino acid sequence which replaces residues Ile-80 to Lys-98 of SEQ ID NO: 14 with residues Gly-80 to Thr-91 of SEQ ID NO: 16 and said frameshift mutation is designated p.I80Gfs* 13); identifying a subject at increased risk of fibrosis when said mutant S100A13 polynucleotide or said mutant S100A13 protein is detected; and administering a wild-type S100A13 protein and/or an antifibrotic drug to said subject. 
Claim 2, which depends from claim 1, recites that the subject is administered a wild-type S100A13 protein in an amount to compensate for loss of function of the mutant S100A13 protein. 
Claim 3, which depends from claim 1, recites that the subject is administered a drug that restores aberrant intracellular calcium homeostasis associated with the S100A13 mutation.
Claim 14, which depends from claim 1, recites “administering a functional S100A13 protein or administering a nucleic acid encoding a functional S100A13 protein into the respiratory system of the subject. 
Claims 15-18, which depends from claim 1, are also directed to the method step of administering. Claims 16 and 17-18 are directed to administering the treatment into the respiratory system; and the circulatory system or circulatory system cells of the subjects, respectively.
Thus, the claims broadly encompass the method of predicting the risk of pulmonary fibrosis in human subject via detecting mutation of S100A13 polypeptide or protein; and administering wild-type S100A13 protein. The claims are also broadly encompass administering the wild-type S100A13 protein in treating the subjects who are at the increased risk of pulmonary fibrosis via any route of drug delivery system or any amount of the drug or any form of the wild-type S100A13 protein. 
For example, the recitation of the claim 2 broadly encompasses treating the pulmonary fibrosis patients using the amount wild-type S100A13 protein that is able to compensate for loss of function of the mutant S100A13 protein. The recitation of the claim 3 broadly encompasses treating the subject with the drug that capable of restoring aberrant intracellular calcium homeostasis associated with the S100A13 mutation.
The claims are broadly encompass administering any possible drug or any possible agent that compensates for a loss of function of the mutant S100A13 via respiratory route or through circulation system.
The amount of direction or guidance, and Presence and absence of working examples, as well as, The state of the prior art and the predictability or unpredictability of the art:

The specification suggests administering a nucleic acid encoding a functional S100A13 protein and/or encoding a functional S100A3 protein into the respiratory system or respiratory system cells of the subject, into the circulatory system or cells of the circulatory system, into muscle or other tissue of the subject, or in situ to a site of fibrosis (see page 10-11, page 32 para 2, page 33 para 2). The specification discloses that “a drug or agent may be administered that restores aberrant intracellular calcium homeostasis to a more normal level characterized by that in a subjects expressing a wild-type S100A3 or S100A13 gene” (see page 11 para 2 and page 12)
The specification discloses observing the effect of the mutation in S100A13 and S100A3 in the patients. For example, a decreased expression level of S100A13 and S100A3 protein in lung tissue of the patients and in skin fibroblasts obtained from the patients (Figure 3 A-P); and a decreased mRNA levels of S100A3 and S100A13 in the 
However, the specification does not disclose performing the method of administering a wild-type S100A13 protein or a functional S100A13 protein or administering a nucleic acid encoding a functional S100A13 protein to the pulmonary fibrosis patient or other fibrosis patients or administering these drugs into the respiratory system of the subject. The specification does not provide any working example that include administering the pulmonary fibrosis patients with wild-type S100A13 protein or  anti-fibrotic drug (see page 38-56 and Figures). The state of the art even at the time of post-filing relative to the filing of the application, as exemplified by Henderson et al, (Nature; 2020; Vol 587; 26: 555-566), teaches that  “the drug development in this important field remains limited, has been restricted to only one organ system, and continues to progress slowly” (see p 563 col 1 para 2-3, also see below).

    PNG
    media_image1.png
    517
    708
    media_image1.png
    Greyscale



The level of skill in the art:
	The level of skill in the art is deemed to be high.
The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform additional studies to provide the extensive amount of data that provide the correlation between assessing the risk via mutant S100A13 polypeptide or 
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written.
Response to Argument
The response traverses the rejection on pages 10-11 of the remarks mailed on 12/27/2021.
The response mentions amending the claims and the amended claims are limited to detection of specific mutants disclosed in the specification: c.238- 241delATTG and p.I80Gfs*13 as well as to detection of pulmonary fibrosis. This response has been thoroughly reviewed but found persuasive, and the rejection addressed this in prior office action, has been removed in this office action.
The response asserts that “the Applicant provides herewith a Declaration showing that administration of not mutated, wild-type S100A3 or S100A13 proteins can restore the ability of cells containing mutations to these proteins to release calcium and restore calcium homeostasis. As shown by Figure A of the Declaration [alleged by applicants that the figure is obtained from a formally submitted Declaration], patient cells bearing the S100A3 and S100A13 mutations released significantly less calcium after stimulation with bradykinin and ionomycin (administered before each spike shown) than 
Furthermore, the amended claims recite new limitation directed to administering wild-type S100 protein, anti-fibrotic drug, and other agents, and their associated functions. The rejection has been modified accordingly with the amendments and the rejection is maintained. 
8.	 No claims are allowed.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634